DETAILED ACTION
This Office Action is in response to the Amendment filed on 12/02/2021 and is being filed as a Second Non-Final for the reasons given below. 
In the filed response, claims 13 and 16 have been amended, where claim 13 is an independent claim. Further, claims 1-12, 15, and 17-20 have been canceled, and new claims 21-26 have been added.
Accordingly, Claims 13-14, 16, and 21-26 have been examined and are pending. 

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 10/10/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

	Response to Arguments
1.	Applicant’s arguments, see pgs. 6-8, filed 12/02/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of new prior art Seregin et al. US 11,218,694 B2. Please see Examiner’s responses below for details.
2.	Examiner acknowledges Applicant’s amendments which incorporate the allowable subject matter identified in the last office action dated 09/02/2021. The amendments now disclose comparing a height of a current transform block to third and fourth thresholds for determining whether a second transform process is performed, i.e. “whether a height of a current transform block is larger than or equal to a third threshold, and whether the height of the current transform block is smaller than or equal to a fourth threshold….and when the height of the current transform block is larger than or equal to the third threshold and smaller than or equal to the fourth threshold, performing a second transform process on the current transform block to generate transformed values for the current transform block based on a transform core discrete sine transform 7 (DST 7) for a vertical direction transform of the transform process” as recited for e.g. in claim 13.
3.	However upon further consideration, the Examiner respectfully submits that the claimed thresholds (i.e. 1st, 2nd, 3rd, and 4th) can be interpreted in multiple ways since the claims do not necessarily limit how the thresholds relate to each other. One interpretation includes the possibility where all of the thresholds are distinct from each other for a transform block. In particular, the first threshold (T1) does not equal the third threshold (T3) and the second threshold (T2) does not equal the fourth threshold (T4).  On the other hand, an alternative interpretation allows for having T1 = T3 and T2 = T4 where for example, the values could be based on the minimum and maximum allowed sizes of a transform block (e.g. 4x4 and 32x32, respectively) using residual quad-tree (col. 28 lines 5-6) as applied in HEVC. In other words, the lower limit thresholds T1 and T3 can be both equal to 4, while the upper limit thresholds T2 and T4 can be both equal to 32. The foregoing is conceivable since the claim does not necessarily limit the thresholds to any one particular value, nor does the claim disclose how the thresholds are related. 
In light of the foregoing, the Examiner respectfully submits that prior art Seregin et al. US 11,218,694 B2 (with reference to priority document 62735847), hereinafter referred to as Seregin, discloses the alternative interpretation, and as such, can read on the amended limitation st and 2nd thresholds, determine whether a horizontal transform or a vertical transform is selected, respectively, without the need for signaling to be included in the video bitstream (see e.g. abstract); hence, with less signaling overhead, coding gains can be improved and may be used in advanced video codecs (col. 12 lines 7-13).  Seregin discloses a number of examples that compare the width and height of a transform unit to different thresholds. For e.g. col. 34 lines 15-26 shows a horizontal transform kernel is restricted to be an AMT transform (e.g. DST-7) when the width of a TU ≤ threshold width. Likewise, col. 34 lines 27-39 shows a vertical transform kernel is restricted to be an AMT transform (e.g. DST-7) when the height of the TU ≤ threshold height. According to col. 28 lines 28-37 of Seregin, the minimum and maximum allowed transform sizes can vary within the range from 4x4 to 32x32 samples in the transform coding structure using the residual quadtree (RQT). Hence, it would be apparent to one skilled in the art that thresholds could assume values corresponding to the minimum and maximum allowed transform sizes. For e.g., Seregin shows thresholds Th1 and Th2 can be set to 32 (col. 31 lines 1-3 and ¶0103-0108 of the priority document) which represent the upper limits of the transform size. Consequently, Th1 and Th2 are analogous to T2 and T4, respectively. Although Seregin does not explicitly recite lower limit thresholds that are analogous to T1 and T3 as claimed, these can be reasonably understood as being equal to the minimum transform size 4x4 (col. 28, lines 28-37), where both the width and height of a transform block must be at least equal to 4. If the width of a TU ≤ threshold width = 32, then the width must also be larger or equal to 4. Thus, the Examiner respectfully submits that Seregin’s teachings suggest the conditions 4 ≤ width ≤ 32 and 4 ≤ height ≤ 32 for a transform block. For e.g., col. 34 lines 15-26 
Based on the foregoing and unlike prior art Lainema and Bross, the Examiner respectfully submits that Seregin’s decision of whether DST 7 is used for a horizontal transform or a vertical transform appears to only depend on the width or the height of the transform unit, respectively, where the width and the height are independent of each other.  
4.	The Examiner is available to discuss the matters of this office action to help move the Instant Application forward. Please refer to the conclusion to this office action regarding scheduling interviews.  
5.	In light of the foregoing, Claims 13-14, 16, and 21-26 have been examined and are pending.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-14, 16, and 21-26, are rejected under 35 U.S.C. 103 as being unpatentable over Seregin et al. US 11,218,694 B2 (with reference to Provisional application No. 62/735,847), in view of Zhao et al. US 2020/0213615 A1 (with reference to Provisional application No. 62/704,043), hereinafter referred to as Seregin, in view of Zhao, respectively.
Regarding claim 13, (Currently Amended) Seregin discloses “A method of video coding implemented by a decoding device [See Decoder device 112 in Fig. 1], comprising: determining, when one or more conditions are satisfied [Fig. 9 for example discloses the height and width of a transform block satisfying conditions], the one or more conditions comprising a multiple transform selection (MTS) scheme is unavailable for a current coding block of a [Col. 29 lines 10-15 refer to the transform schemes AMT and EMT for coding video. An AMT flag=0 suggests AMT is not used, i.e. is unavailable (e.g. col. 31 lines 20-34). See Zhao below for further support in relation to MTS.], whether a width of a current transform block is larger than or equal to a first threshold [In the absence of a specific value of said 1st threshold and knowing that the minimum transform size is a 4x4 (col. 28 lines 30-32) where a width W = 4 and a height H =4, one can construe Seregin’s  1st threshold to be equal to 4. In other words, the width W of a block must be ≥ 4 (Refer to Examiner’s response #3 for details)] whether the width of the current transform block is smaller than or equal to a second threshold, [Given the BRI, the second threshold can be construed as the maximum value of the allowed transform size (e.g. 32) as per col. 28 lines 30-32. Also reference col. 30 lines 1-12; hence, the width W must be ≤ 32 (Refer to Examiner’s response #3 for details)] whether a height of a current transform block is larger than or equal to a third threshold [For the reasons given above, a height H of the transform block must be  ≥ 4, i.e. Seregin’s 3rd threshold is interpreted to be the same as the 1st threshold above since the claim does not preclude this possibility] and whether the height of the current transform block is smaller than or equal to a fourth threshold [For the reasons given above, a height H of the transform block must be ≤ 32, i.e. Seregin’s 4th  threshold is interpreted to be the same as the 2nd threshold above since the claim does not preclude this possibility], the current transform block corresponding to the current coding block [Seregin’s AMT or EMT schemes pertain to a transform block as per col. 29 lines 15-20]; and when the width of the current transform block is larger than or equal to the first threshold and smaller than or equal to the second threshold [The foregoing can be construed as meaning the width W of the transform block can be in the range 4 ≤ W ≤ 32. Seregin (col. 31 lines 20-21) teaches width W ≤  Th1 (Th1 = 32) for a block. Since the minimum width W of said block equals 4, then the range 4 ≤ W ≤ 32 must hold], performing a first transform process on the current transform block to generate transformed values for the current transform block based on a transform core discrete sine transform 7 (DST 7) for a horizontal direction transform of the transform process [If 4 ≤ W ≤ 32 holds as suggested by Seregin, then a horizontal transform (i.e. 1st transform process) from available AMT transform kernels (e.g. DST-7) is employed. See col. 31 lines 20-27]; and when the height of the current transform block is larger than or equal to the third threshold and smaller than or equal to the fourth threshold [The foregoing can be construed as meaning the height H of the transform block can be in the range 4 ≤ H ≤ 32. Seregin (col. 31 lines 25-30) teaches height H ≤ Th2 (Th2 = 32) for a block. Since the minimum height H of said block equals 4, then the range 4 ≤ H ≤ 32 must hold], performing a second transform process on the current transform block to generate transformed values for the current transform block based on a transform core discrete sine transform 7 (DST 7) for a vertical direction transform of the transform process. [If 4 ≤ H ≤ 32 holds as suggested by Seregin, then a vertical transform (i.e. 2nd transform process) from available AMT transform kernels (e.g. DST-7) is employed. See col. 31 lines 27-34] Although Seregin is found to teach all of the foregoing elements with respect to transform schemes AMT and EMT for coding video, Seregin does not explicitly refer to MTS. Zhao on the other hand from the same or similar field of endeavor discloses the relationship between the MTS and the AMT/EMT transform schemes. [See ¶0089 where Adaptive Multiple Transform (AMT) is known as Enhanced Multiple Transform (EMT) or Multiple Transform Selection (MTS) employed for residual coding. Refer to pg. 9 of Priority document for analogous support] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coding 
Regarding claim 14,  Seregin and Zhao teach all the limitations of claim 13, and are analyzed as previously discussed with respect to that claim. Seregin further discloses “further comprising: when the width of the current transform block is smaller than the first threshold, or when the width of the current transform block is larger than the second threshold, 2Application No. 17/141,121Docket No. 86231961US10performing the transform process on the current transform block to generate the transformed values for the current transform block based on a transform core discrete cosine transform 2 (DCT 2) for the horizontal direction transform of the transform process.”  [Given the ‘or’ condition above, Seregin is shown to perform the default transform (e.g. DCT-2) when the width of the TU is ˃ the threshold  width (col. 34 lines 15-26). As indicated, the foregoing is for the horizontal transform kernel. Said threshold may be set for e.g. to a value of 32 (Refer to Examiner’s response #3 for details)]
Regarding claim 16,  Seregin and Zhao teach all the limitations of claim 13, and are analyzed as previously discussed with respect to that claim. Seregin further discloses “further comprising: when the height of the current transform block is smaller than the third threshold, or when the height of the current transform block is larger than the fourth threshold, performing the transform process on the current transform block to generate the transformed values for the current transform block based on a transform core discrete cosine transform 2 (DCT 2) for the vertical direction transform of the transform process.”  [Given the ‘or’ condition above, Seregin is shown to perform the default transform (e.g. DCT-2) when the height of the TU is ˃ the threshold height (col. 34 lines 15-26). As indicated, the foregoing is for the vertical transform kernel. Said threshold may be set for e.g. to a value of 32 (Refer to Examiner’s response #3 for details)]
Regarding claim 21, claim 21 is rejected under the same art and evidentiary limitations as determined for the method of Claim 13. As to the hardware and software for carrying out the disclosed functions, see Fig. 1 of Seregin for support, where system 100 can be implemented via the disclosed components using computer software, firmware, or any combination thereof (col. 12 lines 48-67 and col. 52). 
Regarding claim 22, claim 22 is rejected under the same art and evidentiary limitations as determined for the method of Claim 14.
Regarding claim 23, claim 23 is rejected under the same art and evidentiary limitations as determined for the method of Claim 16.
Regarding claim 24, claim 24 is rejected under the same art and evidentiary limitations as determined for the method of Claim 13. As to the hardware and software for carrying out the disclosed functions, see Fig. 1 of Seregin for support, where system 100 can be implemented via the disclosed components using computer software, firmware, or any combination thereof (col. 12 lines 48-67 and col. 52). 
Regarding claim 25, claim 25 is rejected under the same art and evidentiary limitations as determined for the method of Claim 14.
Regarding claim 26, claim 26 is rejected under the same art and evidentiary limitations as determined for the method of Claim 16.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 for additional reference.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615. The examiner can normally be reached Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486